Detailed Office Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
[0111, 0113, 0114] in as-published US2019/0091029 mentions internal cavity “408” but Fig 2 and Fig 3 do not appear to list the reference number.  
[0228, 0229, 0242] in as-published US2019/0091029 mentions “726” but does not appear to appear in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number “727” is included in Fig 10, but not appear to be mentioned in the specification. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required of the claimed invention. Furthermore, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the listed compounds for the polymeric binding agent and carboxylic acid binding agent are interpreted as not required. 
Regarding claim 20, the claimed limitation is indefinite because it is unclear whether the language is requiring that both the first and second feedstock comprise a space-holder or not. Specifically, claim 19 states that at least one of the first and second feedstock comprise a space-holder, and claim 20 states when the first and second feedstock are removed, using the word “and” between the two limitations. Therefore, it is unclear whether claim 20 is requiring that both feedstock require a space-holder or whether the claim limitation of claim 19 of “at least one of” still applies. For purposes of examination, the latter interpretation is taken. 
 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires molding a first and second component from a first and second feedstock, therefore, the first and second feedstock would appear to necessarily be made prior to the molding of the first and second components, respectively. Therefore, claim 6 would not further limit the scope of claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim 1, 5 – 6, 8 – 9, 11, and 15 – 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kelly (US2008/0237403)
 
Regarding claims 1, 6 and 16, Kelly teaches a method of preparing a first and second feedstock, comprising first and second alloy and binder (meeting claim 6), followed by injection molding (meeting claim 16) the first and second feedstocks to individually form a first and second preform [0022 – 24, Fig 5.]. Kelly teaches that the first and second preform are combined to form a combined preform (interpreted as placing the first and second preforms in physical communication) and subjecting the combined preform to debinding and sintering so as to sinter the combined preform into a final product [0026 – 0027, Fig. 5].  
 
Regarding claim 5, Kelly teaches the invention as applied above in claim 1. Kelly teaches the first and second preform can be used to create a turbine blade in which the first preform include the pressure and suction sidewalls, tip cap, and partial height squealer tip [0018], and the second preform includes a squealer tip extension [0019]. Therefore, the first and second preform would be placed in relation to each other in a predetermined manner based on the components of the turbine and their respective functions/positions, meeting the claim 5.
 
Regarding claims 8 – 9, Kelly teaches the invention as applied above in claim 6. Kelly teaches that the first preform comprises a known cobalt/nickel superalloy that is suitable for high-temperature strength properties [0018] and that the second preform comprises a rhodium-based alloy suitable for high-temperature oxidation resistance [0019 – 0020], meeting the claimed limitation that the first and second feedstock are different and that the first and second material powder are selected based on desired properties. 

Regarding claim 11, Kelly teaches the invention as applied above in claim 1. Kelly states that “the binder and the respective metallic powder are thoroughly mixed” [0022], thereby implying that the binder used for the first and second alloy in the first and second preform is the same, meeting the claimed limitation. 
 
Regarding claim 15, Kelly teaches the invention as applied above in claim 1. Kelly teaches dissolving the binder using a suitable solvent [0026], meeting the claimed limitation. 


Claims 1, 4 – 7, 9, 15 – 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark (US2003/0202897) 

Regarding claims 1, 6, and 15 – 16, Clark teaches a process for powder injection molding comprising metal powder (meeting claim 16) in which metal powders are mixed with a binder to make a feedstock (meeting claim 6) and then the feedstock is molded into at least two raw molded parts (meeting the claimed limitation of preparing the first and second feedstock and molding a first and second component), wherein the raw molded parts are then sintered together to join them [0004], wherein the remaining binder is removed in the combined parts during the sintering and joining step (meeting claim 15), meeting the claimed limitation of placing the first and second components in physical communication and removing the first and second binder and sintering to join the assembled components.  

Regarding claims 4 – 5, Clark teaches the invention as applied above in claim 1. Clark shows that the two raw molded parts have a hollow portion such that an internal cavities can be formed after joining the raw molded parts [Abstract, Fig 3 – 7.]. Clark teaches that the molded parts are combined to form complex internal cavities, meeting the claimed limitation that the first and second components have a reference feature that are positioned in relation to each other of claim 5. 

Regarding claims 7 and 9, Clark teaches the invention as applied above in claim 6. Clark teaches that the metal powders used are pure copper to achieve desired high electrical conductivity and that the at least two raw molded parts are symmetrical [0014, 0015], meeting the claimed limitation that the feedstocks are the same of claim 7 and the first and second material powder are selected based on desired properties of claim 9. 


Claim 1 – 3, 6 – 7, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Potente (DE10118254, using espacenet translation)

Regarding claims 1, 6 – 7, and 16, Potente teaches a powder injection molding process for ceramic/metal [0001] used to create complex components by injection molding (meeting claim 16) simple components (i.e. simply geometries) and then joining the simple components to create said complex components [0004, 0007]. Potente teaches creating at least two green bodies by mixing powder and binder (creating first and second feedstock then molding a first and second component, meeting claim 6).
The at least two green bodies are joined to form an overall green compact (placing in physical communication with each other), follow by debinding the overall green compact and sintering [0007]. Given that Potente teaches that the objective is to produce complex geometry using a large number of geometrically simple green compact instead of a complex mold or other method, it is interpreted that Potente implies the use of the same feedstock for the at least two green compacts that are joined together. Potente also discusses achieving homogeneity of the sintered component [0011], meeting claim 7. 

Regarding claims 2 – 3, Potente teaches the invention as applied above in claim 1. Potente teaches that the joining can be a gluing, wherein the gluing involves wetting the joining surface with a liquid/pasty adhesive, in which the glue can be epoxy resin [0015], meeting the claimed limitation of a polymeric binding agent of claim 3. Meeting the claimed limitation of applying a bonding agent to the mating surface and placing the components in physical communication with each other with the mating surface. 


Claim Rejections – U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly (US2008/0237403) in view of Lim (US2002/0071781)

 Regarding claim 10, Kelly teaches the invention as applied above in claim 1. Kelly does not controlling the particle size to affect melting point and control the first and second component to have approximately the same melting point. 
Lim teaches a method of powder injection molding to form a continuous body with multiple parts including forming a first and second feedstock and to form first and second components and bonding them together [Abstract, 0034 – 0035, 0038]. Lim teaches that the physical properties between the two components must be the same or similar in order to ensure good bonding occurs, including melting point [0027] wherein the powders of the respective feedstocks must share similar characteristics including shape, texture, and size distribution, as well as mean particle size [0029]. That is, Lim shows that the powder size, shape, distribution, and texture of the respective feedstocks must be similar such that physical properties which are important for good bonding between the respective components are the same/similar, which includes the melting points of the components. 
Therefore, it would have been obvious at the time of the invention for a person of ordinary skill in the art to have taken the method of Kelly and controlled the powder size (as well as other characteristics of the powder) to affect the physical properties of the components to ensure good bonding, including sharing the same or similar melting temperature, as taught by Lim. As disclosed in Lim, the controlling of melting temperature to be the same/similar of the components ensures good bonding during sintering. Given that Kelly and Lim are directed to injection molding powders, a person of ordinary skill in the art would have a reasonable expectation of success in modifying the method of Kelly with the teaches of Lim to achieve predictable results.


Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potente (DE10118254, using espacenet translation) in view of Cohrt (DE4120687, using espacenet translation) 

Regards claims 12 and 14, Potente teaches the invention as applied above in claim 1. Potente does not explicitly teach that the feedstocks for the at least two green bodies comprise a spaceholder that is removed via solvent and/or thermal means. 
Cohrt teaches a method for producing porous sintered parts via injection molding [0006, 0014]. Cohrt teaches that the method includes mixing powders, organic binders, and plasticizers [0012, 0014], the mixture is then shaped via injection molded and then subjected to heating to removing the plasticizing agent and then finally sinter to make the final product [0018, 0019, 0020]
It would have been obvious at the time of the invention for a person of ordinary skill in the art to have taken the method of combining injection molded green structures of Potente and combined it with the method of producing a porous green structure through injection molding as taught by Cohrt. Given that Potente and Cohrt are directed to injection molding powders, a person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Potente with that of Cohrt to achieve predictable results. 


Claims 12 – 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Potente (DE10118254, using espacenet translation) in view of Belhadjhamida (WO-0213997, henceforth WO 997’)

Regards claims 12 – 13, Potente teaches the invention as applied above in claim 1. Potente does not explicitly teach that the feedstocks for the at least two green bodies comprise a spaceholder that is removed after molding and before debinding. 
WO 997’ teaches a method for making powder injected molded bodies with porosity [page 4, Summary]. WO 997’ teaches the method includes preparing a binder and powder and mixing it with a gas to form melt-gas mixture, followed by injecting said mixture into the mold and allowing to solidify [page 5, line 4 – 30]. WO 997’ teaches that the porous green part can be then debound [page 6, line 1 – 4]. 
It would have been obvious at the time of the invention for a person of ordinary skill in the art to have taken the method of combining injection molded green structures of Potente and combined it with the method of producing a porous green structure through injection molding as taught by WO 997’. Given that Potente and WO 997’ are directed to injection molding powders, a person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Potente with that of WO 997’ to achieve predictable results. 


Claims 17 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassidy (US2002/0169066) in view of Belhadjhamida (WO-0213997, henceforth WO 997’)

Regarding claim 17, Cassidy teaches a method of producing dense/porous structures [Title] which includes the steps of providing a porous structure in green state, forming a dispersion of ceramic or metal powder and binder for injection molding, and contacting the dispersion and porous structure to form an interconnection zone, followed by removing the binder and sintering to form the combination of dense/porous structure [0066, 0067], meeting the claimed limitation of inserting a first component into the mold of a second component, molding the second component to at least partially surround the first component, and debinding and sintering the assembled component. 
Cassidy does not explicitly the porous element is made by a first material powder and binder feedstock that is molded.

WO 997’ teaches a method for making powder injected molded bodies with porosity [page 4, Summary]. WO 997’ teaches the method includes preparing a binder and powder and mixing it with a gas to form melt-gas mixture, followed by injecting said mixture into the mold and allowing to solidify [page 5, line 4 – 30]. WO 997’ teaches that the porous green part can be then debound [page 6, line 1 – 4]. 

It would have been obvious at the time of the invention for a person of ordinary skill in the art to have taken the method of forming the dense/porous structure of Cassidy and combined it with the method of producing a porous green structure through injection molding as taught by WO 997’. Given that Cassidy and WO 997’ are directed to injection molding powders, a person of ordinary skill in the art would have a reasonable expectation of success in combining the method of Cassidy with that of WO 997’ to achieve predictable results. 
	
Regarding claim 18, Cassidy in view of WO 997’ teaches the invention as applied above in claim 17. Cassidy states that the metals that can be used for the porous element can be superelastic metal alloy [0049], and the dense element can be material is the bio-inert [0058], meeting the claimed limitation.  

Regarding claims 19 – 20, Cassidy in view of WO 997’ teaches the invention as applied above in claim 17. WO 997’ teaches that the melted binder/powder is combined with the gas to form a mixture, and then injected into the mold (i.e. molding of the first component) and allowed to solidify to form a porous green part, wherein the melt-gas mixture is interpreted as the “feedstock” of the claimed invention, meeting the claimed limitation that the feedstock contains a space-holder (i.e. gas)(claim 19), and that space-holder is removed to form a porous space after molding the first component but before molding the second component (claim 20) 

 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2019/0151948 – joining two injection molded green parts
US2010/0236688 – joining two injection molded green parts
US2009/0041607 – Sealing segment produced from combining two parts that are injection molded
US2007/0274854 – Injection molding component including providing foam inside mold
US2003/0039571 – Forming a components from various highly similar method
US2003/0062660 – Forming composite parts from dissimilar materials using injection molding
US 6,322,746 – Co-sintering similar materials made from injection molding
US 5,487,865 – Joining porous bodies together in which they can be produced by injection molding
WO2006/004011 – Making dense/porous filter by injection molding
KR10-2006-040019 – Multi-layered material made from injection molding each layer
JPH0711305 – Joining injection molded bodies made of metallic and ceramic powder



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738